Name: Commission Regulation (EEC) No 831/86 of 20 March 1986 introducing a countervailing charge on endives originating in Spain except in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/38 Official Journal of the European Communities 21 . 3 . 86 COMMISSION REGULATION (EEC) No 831/86 of 20 March 1986 introducing a countervailing charge on endives originating in Spain except in the Canary Islands endives originating in Spain (except in the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (4), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 735/86 (3), introduced a countervailing charge on endives originating in Spain (except in the Canary Islands) ; Whereas for endives originating in Spain (except in the Canary Islands) there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 735/86 is hereby repealed . Article 2 This Regulation shall enter into force on 21 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362 31 . 12 . 1985, p. 8 . 3) OJ No L 70, 13 . 2 . 1986, p. 6 . (4) OJ No L 302, 15 . 11 . 1985, p. 9 .